Title: To Thomas Jefferson from Edmund Bacon, 18 April 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare sir.April 18th 22After the President wrote to Mr Watson to Know if he could not sell some article from the farm to pay me it was supposed corn could be spaired he inquired if I would take corn on consulting you I agreed to take it. Watson then said that he would go up to Mr Monroes farm and see the overseer. I understand that they are debating whither the corn can be spared or not I had imajined this was assertained before he offerd me the corn I think it probable we shall not get it. corn is becoming scase and believing it best we should ingage it at once I have found another chance of geting at 3$ and very convenient it is Mr Rogers. he has about 50 barrills of corn and 20 or 30 bushels oats which he will take 2/ pr bushel he has also a very fine beef I think as good as I ever saw and I think will way 7 or 800. which he will sell all or a part at 5 cents the pound and wait for payment for all the articles untill the 9th of August I am shore we cannot buy corn nor neither of the articles cheaper. and not as neare home. I promised to give him an answer to dayI understand the coopers have been geting bark from their timber. we had as well get it before the coopers bishop wants 30 or 40 cords.I am yours &CE. BaconI never pretended to stop Isaac from hauling wood.